Citation Nr: 0516435	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for adjustment 
disorder with mixed emotional features.  The veteran 
subsequently perfected an appeal as to that issue.

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  He subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In an October 2000 Order, the Court vacated and remanded the 
Board's June 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

In August 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in a 
Supplemental Statement of the Case (SSOC) dated in February 
2002, the RO continued to deny the veteran's claim.  His 
claims folder was then returned to the Board for further 
appellate review.

In a December 2002 decision, the Board again denied 
entitlement to service connection for a psychiatric disorder.  
The veteran once again appealed to the Court.

While this case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's December 2002 decision and 
to remand the veteran's claim for readjudication.  In a March 
2003 Order, the Court granted the joint motion, vacated the 
Board's December 2002 decision, and remanded the veteran's 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  The Board then remanded this appeal in 
March and June 2004 to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's psychiatric disorder existed prior to service 
and was not aggravated by his active military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3.303, 3.304(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in August 2001 
and June 2004, provided the appellant with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the appellant was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was informed that this evidence could consist of medical 
records or medical opinions, and was also informed that he 
should send information describing additional evidence or the 
evidence itself to VA.  The veteran was informed that VA 
would assist him by making reasonable efforts to obtain 
evidence, such as medical and employment records, records 
from other Federal agencies, and, as necessary to make a 
decision, a VA examination.  VA informed the veteran that, 
while VA would assist the veteran in obtaining evidence, he 
must give VA enough information to request relevant records, 
and that it is still the veteran's responsibility to support 
his claim with appropriate evidence.  

By way of an August 1996 rating decision, a November 1996 
Statement of the Case, and March and April 1997, June 1999, 
January 2000, February 2002, March and November 2004 
Supplemental Statements of the Case, the RO advised the 
appellant and his representative of the basic law and 
regulations governing his claim, and the basis for the denial 
of the appellant's claim.  These documents, as well as the 
RO's August 2001 and June 2004 letters to the appellant, also 
specifically informed the appellant of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the February 2002, 
March and November 2004 Supplemental Statements of the Case 
and also prior to the transfer and certification of the 
appellant's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the appellant had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  To 
decide the appeal on these facts would not be prejudicial 
error to the appellant.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical evidence and examination 
reports, including two VA examinations, records in connection 
with the veteran's disability award with the Social Security 
Administration, testimony of the veteran at a hearing before 
the RO, and statements submitted by the appellant and his 
representative in support of his claim.  In addition, this 
matter has been reviewed and remanded on several occasions in 
order to assist the veteran with the development of his claim 
and to provide the veteran with additional notification in 
accordance with the VCAA.  In this case, the Board finds that 
the VA undertook reasonable development with respect to the 
appellant's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Factual Background

Psychiatric disorders were not listed on a May 1988 pre-
commission examination report, but in an October 1988 report, 
the veteran offered a history that included depression or 
excessive worry.  In an April 2000 letter, it was noted that 
a copy of the veteran's January 1991 subscreen tests had been 
obtained.  The test results were within normal limits and did 
not suggest the presence of a psychiatric disorder.  

An August 1992 Medical Board report reflects the following 
diagnoses and conclusions: adjustment disorder with mixed 
emotional features, which did not exist prior to the 
veteran's entry into service; occupational problem that did 
not exist prior to entry into service; and avoidant and 
obsessive/compulsive personality traits, rule out disorder 
that existed prior to entry into service.  Limited duty and 
treatment were recommended.  It was estimated that the duty 
limitations would not aggravate the disability.  
Subsequently, he underwent group therapy.  

The May 1993 medical history report at the time of discharge 
from service reflects the veteran's report of depression or 
excessive worry, and it was further noted that he had 
attempted suicide in February 1992.  There was mention that 
there was no SI/HI, and that he had improved with group 
therapy.  Psychiatric disorders were not listed on the May 
1993 separation examination. 

Records from Dr. Mary St. John Gay dated from 1993 to 1996, 
reflect ongoing treatment for bipolar affective disorder with 
psychosis, depression, obsessive/compulsive disorder.  In a 
treatment report dated in December 1993, Dr. St. John Gay 
reported that since the age of 13, the veteran became 
preoccupied with not sinning, and that the episodes were 
complemented by high anxiety.  She noted that the last cycle 
had occurred that November.  In disability reports completed 
in June and July 1996, Dr. St. John Gay indicated that the 
veteran's bipolar affective disorder began around December 
1993.  It was also noted that she first started treating the 
veteran in May 1993.  

Abnormalities were not revealed on an MRI of the veteran's 
brain that was conducted in October 1995, and manic 
depression was diagnosed.  In November 1995, the veteran was 
hospitalized and treated for bipolar affective disorder and 
obsessive compulsive disorder.  It was noted that the 
condition was actually diagnosed in 1993, and that he had a 
history of obsessive thoughts dating back to his childhood 
and that he attempted suicide in the 1990s.  

A VA examination was conducted in August 1996.  The examiner 
acknowledged the review of the claims folder in the report, 
and noted that the veteran had been interviewed.  However, 
the interview was limited by the veteran's recent ECT that 
causes decreased memory for a short period of time, and that 
the records from Dr. St. John Gay were not available for 
review of medications and diagnoses.  It was noted that the 
ECT treatments for depression were administered by the 
Medical University of South Carolina by Dr. Mark Beal.  The 
VA examiner reported diagnoses of generalized anxiety 
disorder, obsessive-compulsive disorder, type I bipolar 
affective disorder, and personality disorder not otherwise 
specified (avoidant and obsessive-compulsive features). 

The examiner determined that the criteria for all disorders 
diagnosed were met around 9th grade, based on history given 
by veteran.  The examiner commented that Dr. St. John Gay's 
notes were needed to corroborate the data since the veteran 
was not able to provide significant details of his 
symptomatology.  However, based on the data available, the 
examiner determined that the veteran began having symptoms of 
general obsessive-compulsive disorder and bipolar affective 
disorder depressed mood in the 9th grade.  The examiner 
further determined that the veteran demonstrated symptoms of 
personality disorder at an early age, and that he had 
difficulties with interpersonal functioning in perceiving and 
interpreting himself and other people.  The examiner also 
mentioned that without the old records, it would be difficult 
to assess whether the movements veteran presented on 
examination were secondary to withdrawal dyskinesia as he 
reported.  The examiner felt that if the movements have 
always been present, then an examination would be needed to 
determine the presence of tics and rule out Tourette's 
disorder.  The examiner determined that the veteran would 
suffer more episodes of bipolar affective disorder and suffer 
worsening of obsessive-compulsive disorder and generalized 
anxiety disorder when placed in a situation of high stress.  

Essentially, the veteran contends that the diagnosis reached 
during service by the Medical Board was incorrect.  He 
contends that 7 months after service, he was diagnosed with 
bipolar disorder and obsessive compulsive disorder.  

In April 1997, the veteran testified that he did not have 
psychiatric problems prior to his entry into service, and 
outlined the following pre-service history: in his junior 
high school years, he spoke to his parents and priest about 
some religious conflicts he had been experiencing, and that 
this was later noted on examination; getting along with 
others and functioning at school was normal, with the usual 
problems of getting along with others and academic 
performance; received letters of recommendation in support of 
his admission into the Citadel; and was granted a top secret 
security clearance for a nuclear power program, which 
included passing a psychiatric examination.  He testified 
that his February 1992 suicide attempt was brought on by 
stress.  Initially, he was taken off of the ship and attended 
group therapy sessions and returned to the ship sometime 
later.  He was fine until the same symptoms recurred, and it 
was decided that he was to leave the ship again.  He was 
placed in the PFP program, but was permanently decertified 
after the second incident and disqualified from submarine 
duty given the Medical Board recommendation.  He opted to 
resign rather than be discharged due to medical reasons. 

A consultative examination was conducted in October 1997 by 
Dr. Richard Ellison.  Dr. Ellison diagnosed bipolar affective 
disorder by history and obsessive compulsive disorder.  Dr. 
Ellison noted that the veteran is well educated and had a 
professional career in the military but apparently 
decompensated under stress and developed symptoms of chronic 
mental illness that cost him his career.  Dr. Ellison further 
noted that in civilian life, the veteran has apparently 
suffered similar consequences of his mental illness because 
of his inability to cope with the demands of his profession 
and career.  He has been under treatment.   

By letter dated in June 1998, the veteran informed VA that he 
was awarded Social Security (SSA) disability benefits.  Of 
record is the 1998 SSA determination that granted benefits 
and noted the diagnoses of affective disorder and anxiety 
disorder.  

In August 1998, the Board remanded this case for further 
development.  One of the remand requests was for an 
examination since there were varied diagnoses and opinions of 
record and the VA examiner's comments in the August 1996 
report regarding the need for additional records.  Regarding 
the examination, the Board specifically requested that the 
examiner offer an opinion as to whether it is at least as 
likely as not that any current psychiatric disorders began 
in, or increased during (and, if increased, whether such 
increase was the result of the natural progress of the 
disorder) service.  As per the Board's remand, the requested 
records were secured and associated with the claims folder, 
and an examination was conducted in August 1999.  

The examiner acknowledged the review of the claims folder in 
the report.  The examiner diagnosed bipolar II disorder, 
depressed, in partial remission, as well as obsessive 
compulsive disorder.  The examiner reported that when he was 
diagnosed in 1992, the symptoms were attributed to adjustment 
disorder and personality abnormalities.  The examiner felt 
that the assessment could have been made because at that 
time, the veteran did not report his recurrent obsession with 
unforgivable sin.  Therefore, he had not moved into the state 
of chronic mood abnormality that he subsequently experienced.  
The examiner was in agreement with Dr. Ellison's assessment 
in 1997 of manic depressive illness and obsessive-compulsive 
disorder.  This was also the assessment made by Dr. Garry in 
1998.  Although personality disorder was not diagnosed in 
1993, personality traits were considered to be a likely part 
of his problem.  The examiner was in agreement that there may 
be some measure of a personality disorder, but maintained 
that it would be difficult to make that assessment in that 
regard as long as he is symptomatic of mood disorder and 
obsessive-compulsive disorder as he is now.  Currently, it 
seems that there is at least some relative control of the 
mood symptoms, but the obsessive-compulsive disorder symptoms 
are still strong.  

The examiner opined that he first started having the problems 
with obsessions long before his entrance into service, 
specifically at age 14.  Given this, the examiner concluded 
that the military did not cause his obsessive-compulsive 
disorder.  However, it seems to have become worse during 
service, but that period was late in his adolescence, which 
is the time of life when it is common for psychiatric illness 
either to become symptomatic for the first time or for the 
symptoms to become worse than they were in childhood.  The 
examiner found that the bipolar disorder does not show any 
definite symptoms prior to his entrance into service, but it 
may be significant that his obsession starting at the age of 
14 had as its content a very dismal idea, notably that of 
unforgivable sin.  The examiner found that the depression 
symptoms appear to have worsened during service, but as 
noted, this is not unusual for a person who has a gene for a 
mood disorder and experiencing the blossoming of the disease 
in atelectasis.  The examiner determined that his was an 
early manifestation of his mood problem, although it was 
speculative.  The examiner found that the family history of 
psychiatric disease also suggested that his psychiatric 
disease is genetically based.  The examiner pointed out that 
the opinion was made in response to the Board's remand.  

III.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Certain chronic diseases, 
including psychoses, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  38 C.F.R. §§ 3.307, 3.309 (2002).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In addition, a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence (obvious or 
manifest) that a condition was both preexisting and not 
aggravated by service.  38 C.F.R. § 3.304(b) (effective May 
4, 2005); VAOPGCPREC 3-2003.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the presumption of soundness has been rebutted.  
Here, the reported history is essentially consistent with 
regard to the manifestation and complaints of symptoms dating 
back to the veteran's childhood.  The service medical records 
show that the veteran offered a history of depression or 
excessive worry in an October 1988 report.  A history of 
obsessive thoughts dating back to his childhood was noted 
when the veteran was hospitalized in November 1995, and in 
1996, the VA examiner determined that the criteria for all 
diagnosed disorders were met around the 9th grade.  Also, Dr. 
St. John Gay noted in December 1993, that since the age of 
13, the veteran had become obsessed with sinning.  Moreover, 
in the August 1999 report, the VA examiner determined that 
the veteran's problems with obsessions started long before 
his entry into service, specifically at age 14.  This 
examiner ultimately concluded that the military did not cause 
the veteran's obsessive compulsive disorder.  The Board 
points out that this examiner had an opportunity to review 
all of the medical evidence of record, including the reports 
from Dr. St. John Gay that were not of record when the 
veteran was initially examined in 1996.  In the report, the 
examiner also provided clear explanations for the acceptance 
or rejection of conclusions stated by other medical 
professionals.  Based on all of the opinions provided by each 
medical professional, and other recorded findings in the 
treatment records, the VA examiner ultimately found that the 
veteran's problems dated back to age 14.  Furthermore, the 
examiner's finding that the symptoms became worse during 
service, clearly indicates that they pre-existed the 
veteran's entry into service.  The Board points out that 
questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
instant case, the competent medical evidence of record 
demonstrates that the veteran's conditions pre-existed his 
entry into service.  Therefore, clear and unmistakable 
evidence exists to rebut the presumption of soundness.  

Since it has been determined that the disorders existed prior 
to the veteran's entry into service, the next question before 
the Board concerns whether the conditions were aggravated 
during service.  In this matter, the Board finds by clear and 
unmistakable evidence that they were not.  As opined by the 
VA examiner in 1999, the symptoms were definitely recognized 
and appeared more pronounced than what the veteran described 
he experienced prior to service.  However, what appears to 
have been an increase or permanent exacerbation of the 
condition, the VA examiner attributed to the natural 
progression of those disorders.  As the VA examiner 
explained, the veteran's period of service coincided with the 
period that the disorders would become symptomatic or worse.  
Furthermore, the opinions noted in the treatment record do 
not indicate that the veteran's condition worsened due to his 
service.  Therefore, the Board finds that what was seen as an 
increase in the disorders instead represented the natural 
progression of those conditions, not aggravation.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
has not been established, and the appeal is denied.  





	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


